DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lin et al. (US 2017/0056961).
Lin discloses and shows a hybrid gear comprising:  
a first portion having a plurality of first engagement features (not labeled) arranged about a circumference of the first portion, the first portion being formed from a first material having a first stiffness and the plurality of first engagement features having a bending stiffness, wherein 
a second portion of the hybrid gear connected to the first portion and coaxial and rotatable therewith, the second portion including a plurality of second engagement features in intermeshing arrangement with the plurality of first engagement features, the second portion being formed from a second material distinct from the first material and having a second stiffness less than the first stiffness (Lin gives a user the option to use a plurality of permutations of materials, thus second stiffness may be less than the first stiffness); and 
an outer rim portion having a plurality of gear teeth (not labeled) for engaging another gear, the first and second portions being disposed within the outer rim portion;
wherein the bending stiffness of the plurality of first engagement features is within 20% of the second stiffness of the second portion (again, Lin gives a user the option to use a plurality of permutations of materials, thus second stiffness may be less than the first stiffness).
In the alternative, Lin does not expressly state the bending stiffness of the plurality of first engagement features is within 20% of the second stiffness of the second portion.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the following:
· MPEP 2144.04, which states, "If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection" (emphasis added). However, Applicant’s disclosure, at paragraphs 0019, 0020 and 0042, gives that option of the first bending stiffness being within 20% to being equal to the second stiffness.

Regarding claims 2 and 3, Lin gives the option to use a first and second material at either the interior or middle positions, to which the bending stiffness may be interchanged.
Regarding claim 4, the first portion includes a hub portion and the second portion includes a web portion.
Regarding claim 5, a third portion is coupled to the second portion and coaxial and rotatable therewith, the third portion being formed from a third material having a third stiffness.
Regarding claims 6-8, Lin gives the option to use a first, second and third materials at the interior, middle and exterior positions, to which the third stiffness may be greater than the second stiffness, equal to the first stiffness or different from both the first and second stiffness.
Regarding claim 9, the third portion defines the outer rim portion and the plurality of gear teeth, the third portion including a plurality of engagement features, and wherein the second portion includes another plurality of engagement features arranged about the circumference of the second portion and in intermeshing arrangement with the plurality of engagement features of the third portion. 

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, as applied to claim 1, in view of Preus (DE102009037624).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the first portion of the gear assembly to where each of the plurality of first engagement features includes a first tooth and a second tooth separated by a hollowed area to ensure a backlash-free transmission as taught by Preus.
Regarding claim 12, the first tooth and the second tooth are symmetrical.
Regarding claim 13, the first tooth has a first bending stiffness and the second tooth has a second bending stiffness, at least one of the first bending stiffness and the second bending stiffness being within 20% of the second stiffness of the plurality of second engagement features (the first and second teeth having the same shape and made from the same material).
Regarding claim 14, the first bending stiffness is equal to the second bending stiffness (the first and second teeth having the same shape and made from the same material).
Regarding claim 15, a geometry of the hollowed area is selected to control the bending stiffness of each of the plurality of first engagement features (see Preus, para. 0012 of the English translation).
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot in view of new grounds. 	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658